 

THIS AMENDMENT is made effective the 30th day  of September, 2013.  BETWEEN:

CENTURY  CASINOS EUROPE GmbH

(registered in Alberta as an extra-provincial corporation under the assumed
name, Century Casinos Europe LLC

 

- and –

 

UNITED HORSEMEN OF ALBERTA INC.

(the "Borrower")

 

RECITALS:

 

A.Century Casinos Europe LLC and Borrower entered into a Credit Agreement made
effective October 25, 2012;

 

B.      
 Borrower has advised the Lender that costs for the REC Project have increased and

Borrower has requested additional financial assistance from the Lender;

 

C.      
 Century Resorts Alberta Inc., an affiliate of Century Casinos Europe LLC, is in the
process of establishing a line
 of credit with BMO Bank of Montreal so as to enable Century Resorts Alberta
Inc. to fund advances under Loan B, as defined herein;

 

D.      
 The parties now wish to amend certain terms and provisions contained in the Credit

Agreement.

 

IN CONSIDERATION OF THE FOREGOING and of the mutual covenants set out below, the
parties agree as follows:

 

ARTICLE 1

DEFINITIONS

 

1.1Capitalized terms not otherwise defined in this Agreement have the meanings ascribed
to them in the Credit Agreement.

 

ARTICLE 2

AMENDMENTS TO CREDIT AGREEMENT

 

2.1      The following definitions are added to Article 1.1 of the Credit
Agreement:

 

"Amendment" means  the amendment agreement entered into  between  the Lender and
Borrower dated November 29,   2013,  together  with   all  Schedules  attached
thereto and forming part thereof.

 

“BMO” means BMO Bank of Montreal;

 

“CCEL” means Century Casinos Europe LLC; “CRAI” means Century Resorts Alberta
Inc.;

 

 

--------------------------------------------------------------------------------

 

 

 

“Lender” means CCEL while it remains the sole lender under the Credit
Agreement, as amended, and  shall mean both CCEL
and CRAI, upon CRAI’s participation as provided for in Article 17;

 

2.2The  following   definitions  in   Article   1.1  of   the   Credit
 Agreement   are   amended   and replaced with the following:

 

“Converted Equity” means the Class “A” Common Shares in the capital stock of
 the Borrower issued to the Lender upon the Lender’s exercise of its option
to convert Indebtedness, in accordance with this Credit Agreement;

 

"Interest"  or  “interest”  means (a)  in   respect   to  Loan  A,   subject
  to   availability,  a  variable rate of interest, determined monthly as at or
about 11:00 a.m. (London, England time)  on  the  last  Business  Day  of   each
 calendar  month,  equal  to  the  one  month
Canadian dollar British Bankers’ Association London Interbank Offered Rate (BBA
LIBOR) quoted to the Lender
 from time to time and at any time by BMO (or such other bank as
the Lender may select) plus 8.0%, per annum, and such rate shall apply
commencing  the  next  following  day   to  and  including  the  last   business
  day    of   the
calendar month following the month in which the rate was determined. For illustration,
the applicable BBA LIBOR rate as of
 July 31, 2012 was 1.09% and the resulting interest
rate payable hereunder for the period August 1, 2012 through to and including August

31, 2012 is 9.09% per annum.  A  statement or statements in writing, made by
a person authorized by the Lender as to the applicable rate  of interest,
from time to time, shall be
final and conclusive proof thereof during the operative time of the statement and shall
not be open  to dispute or challenge by the Borrower, or any
other party adverse in interest to the Lender; and (b) in respect to Loan B, the
per annum interest rate, charged by BMO to the Lender, as may be amended from
time to time.

 

“Loan A” means the Lender’s loan to the Borrower up to a maximum of
$13,000,000.00 on a non-revolving basis,
for the exclusive use of developing and operating the REC Project.

 

“Loan B” means the Lender’s loan to the Borrower up to a maximum of
$11,000,000.00 on a non-revolving basis, for the exclusive use of developing and
operating the REC Project.

 

"Loan” or “Loans" means all loans, including Loan A and Loan B and other
financial assistance provided by the Lender to Borrower,
which the parties hereby agree shall be
governed by this Credit Agreement, including
 the loans described in Article 3, together
with any other financial assistance which may subsequently be provided by the Lender
to Borrower, all as may be amended, replaced or made available from time to
time.

 

2.3Article 3.1 of the
Credit Agreement is amended and replaced with the following:

 

“3.1 Subject to the provisions of the Credit Agreement, the Lender agrees to make Loan
A and Loan B available to Borrower, provided that Loan B will only be advanced
after the Lender has fully advanced Loan A to the Borrower or to
the Borrower’s credit.”

 

2.4Article 4.1 of the Credit Agreement is amended and replaced with the
following:

 

 

--------------------------------------------------------------------------------

 

 

“4.1 Borrower will requisition from the Lender, Loan advances from time
to time in accordance  with   and  so  as  to   fund   prosecution   of   the
 work   described   in   the Development Schedule, as applicable.
The Lender may, from time to time, require Borrower to deposit any
and all Loan advances, including Loan advances that may subsequently  become
 Converted Equity,   into   such  bank   account(s)   owned   by
Borrower having such controls on Borrower’s ability to thereafter disburse such
funds as the Lender in its sole discretion deems satisfactory, including a
requirement that funds in excess of $25,000.00
may only be paid from such account(s) if authorized by the signature of an
officer of director of Borrower appointed by the Lender.”

 

2.5Articles 5.1, 5.2, 5.3, 5.6 and 5.10 of the Credit Agreement are amended and replaced
and Article 5.11 is added, all as follows:

 

“5.1 Borrower shall repay the Loans, together with  Interest and all other
charges applicable to such Loans, as the case may be, in accordance with the
terms and conditions herein contained, and as the Lender may direct from time to
time.

 

5.2 Interest shall accrue on the Loans from the date of each advance, calculated
daily, compounded monthly and interest will be payable quarterly, in arrears,
with the first such payment commencing June 30, 2014, and every three months
thereafter, not in

advance, both before and after maturity, demand, default and judgment.

 

5.3 All Loans other than Loan B Loans shall be repaid by equal, consecutive,
quarterly payments with the first such payment being due the earlier of (i) 90
days after the date of Full Operation, or (ii) October 1, 2015, and every three
months thereafter, in an amount sufficient to ensure repayment in full of
each Loan over a period of five years from the date of the initial advance on
such Loan. The entire Indebtedness shall, in any event, be fully paid within
five years from the date of the initial advance on Loan A.

 

5.6 Without limitation, the Borrower shall pay interest (a) on
that part of the Indebtedness directly attributable to Loan A at the rate
applicable to Loan A, and (b) on that part of the Indebtedness directly
attributable to Loan B at the rate applicable to Loan B. For any

part of the Indebtedness that is not directly attributable to either Loan A or
Loan B, the

Borrower shall pay interest on such amount at the highest rate payable
hereunder.

 

5.10 Upon payment or extinguishment in full of Loan  A, compensation based on
1.0% of EBITDA shall terminate, provided that all such compensation accrued to
that time shall remain due and payable.

 

5.11 With respect to Loan B:

 

(a) the Borrower acknowledges that (i) the Lender intends to borrow the funds
that it will thereafter loan to Borrower under Loan B, (ii)
the Lender intends to borrow such funds from time to
time, as and when needed, from BMO pursuant to
a written loan agreement with BMO, as may be amended from time to time, and
 (iii) the Lender will incur Interest and other costs in connection with the
Lender’s borrowing of such funds;

 

(b) Borrower agrees to provide or cause to provide the Lender and BMO with such
information and other things as the Lender shall request from time to time so as
to satisfy BMO’s loan requirements, including, without limitation, written

 

 

--------------------------------------------------------------------------------

 

 

acknowledgements and subordination agreements from Borrower’s shareholders,
directors and contractors as may be requested;

 

(c) Borrower hereby agrees to pay the Lender  Interest and such other costs that
the Lender may incur and become liable for from time to time, all
with the intent that Borrower shall fully indemnify and save the Lender harmless
from and against any and all Interest and other costs that the Lender may
 be charged by BMO in respect to Loan B;

 

(d) Borrower shall, in addition, pay the Lender on demand, an  aggregate
administrative fee equal to 2.0% of all those amounts referred to in section

5.11(c) hereof, such administrative fee to paid concurrently with each payment
of

principal and/or interest under section 5.11(e) hereof; and

 

(e) All Loan B Loans shall be repaid, both as to principal and Interest, at the
same times and in the same manner as such repayment is required by the terms
of the loan that the Lender is obtaining from BMO as referred to in section

5.11(a) hereof.”

 

2.6Articles 6.1, 6.2 and 6.3 of the Credit Agreement are amended and replaced with the
following:

 

“6.1 From time to time, commencing at any time after
that date which is ten (10) days after the
first advance of any Loan which is made after September 30, 2013, the Lender
shall have the continuous ongoing irrevocable right to exchange all or any part of the
Indebtedness to Converted Equity on the basis of $119.44 of Indebtedness for one
Class “A” Common Share in the capital stock of the Borrower.

 

6.2 Notwithstanding anything set out herein, Borrower shall not, without the Lender’s
prior written consent, make payment so as to reduce the
Indebtedness (nor shall the Lender be obligated to accept receipt thereof),
 if following such payment, the Lender
would be unable to convert the remaining Indebtedness into not less than 51%, in
 the aggregate (but excluding any shares held by Century or to which it is
entitled and which
are not Converted Equity, such as the shares contemplated by section
16.1 hereof), of Borrower’s   authorized   and   outstanding   Class   “A” 
 Common   share   capital   after conversion.

 

6.3 The Lender shall not be entitled to convert
more Indebtedness than will result in the Lender holding after any
conversion, in the aggregate, 75% of Borrower’s authorized and outstanding Class
“A” Common share capital. All shares then held by Lender in the capital of
Borrower, including those shares contemplated by section 16.1 hereof, shall be
included in calculating such aggregate amount. Any
remaining unconverted Indebtedness shall remain a debt due to the Lender and be
payable in accordance herewith.

 

6.4 The Lender may exercise its conversion rights hereunder from time to time by
delivery of written notice to Borrower at the address referred
to herein. The conversion privilege referred to herein shall be separable
and transferable by the Lender to any affiliate or subsidiary of the Lender or
successor to the Lender.

 

6.5 Borrower acknowledges the directors of Borrower have authorized (a) the issuance
of the conversion options referred to herein and (b) the immediate issuance of the

 

 

--------------------------------------------------------------------------------

 

 

Converted Equity upon the Lender’s exercise, from time to time, of the conversion
options.”

 

2.7Article 10.1(a) and (z) of the Credit Agreement are amended and replaced with
the following:

 

“10.1 Borrower shall not, without the prior written consent of the Lender

 

(a)

Make any single expenditure in excess of $25,000.00.

 

(z) conduct any banking business with a financial institution other than BMO at
340 – 7th Avenue SW, Calgary AB T2P 0X4.”

 

2.8Article  11.1(d)  of   the  Credit  Agreement  is   hereby   amended  and
 replaced   with  the following:

 

“11.1(d) If the REC Project is not at Full Operation, as determined by
the Lender acting
reasonably, by December 30, 2014, or such later date as the Borrower may
elect to extend such date in compliance with the Ground Lease,
for reasons not caused by the Lender.”

 

2.9The following Article 16 – Share Issuance, is added to the Credit Agreement:

 

“16.1 Borrower acknowledges (a) CCEL has taken steps to arrange for Loan B to be
made to Borrower, (b) receipt from CCEL of the share subscription for 5,755
Class “A” Common Shares in the capital stock of Borrower,
 in the form attached as Schedule ”G” hereto,  (c) receipt from
CCEL of the additional consideration referred to in the share subscription
form, (d) the directors of the Borrower have authorized the issuance of the
shares subscribed for by CCEL and that such shares have been fully paid for and
will immediately after issuance, represent 15% of all the issued and outstanding
capital stock of Borrower.  Borrower agrees to cause the shares referred
to herein to be issued as fully paid not later than ten (10) days after the date
of the first advance of any Loan which is made after September 30, 2013.”

 

 

 

2.10The following Article 17 – Participation, is added to the Credit Agreement:

 

“17.1 CCEL is entitled to permit CRAI to participate in making Loans to
Borrower and in such case (a) CCEL shall act as agent for CRAI,
(b) reference to the Lender in the Credit Agreement, as
amended, and in the Securities, shall refer to CCEL, acting as agent for and on
behalf of itself and CRAI, (c) CCEL will hold all present and future Securities
as agent for and on behalf of itself and CRAI, (d) CCEL will disburse Loan
advances and collect Indebtedness for CCEL’s account and for the account of
CRAI, as applicable, (e) CCEL may disclose any and all financial and other
information about Borrower to CRAI. The Borrower hereby
acknowledges and consents to the foregoing.”

 

2.11The Development Schedule is amended and replaced with that attached hereto as

Schedule “A-1”.

 

2.12The  Conversion   Options  attached  as  Schedule  “F”  to  the  Credit
 Agreement   are amended and replaced with those attached hereto as Schedule
“F-1(a)”, and  “F-1(b).

 

2.13Article 9.1(p) of the Credit Agreement is amended and replaced with the
following:

 

“Borrower shall maintain its operating account at BMO at 340 – 7th Avenue SW,
Calgary



 

--------------------------------------------------------------------------------

 

 

AB T2P 0X4.

ARTICLE 3

ADDITIONAL SECURITY

 

3.1    
 As additional partial and collateral Security for the due repayment of the Indebtedness
by the Borrower to the Lender, the Borrower agrees to execute and deliver or otherwise cause
to be provided to the Lender, the following additional documents, all in
 form satisfactory to the Lender:

 

(a)Amended Voting and Lock-Up Agreements with shareholders of Borrower;

 

(b)Conversion Options from Borrower, permitting Lender to convert debt
 to equity in the forms attached as Schedule “F-1” hereto;

 

(c)Amendment  to  Mortgage   of   Leasehold  Interest  increasing  principal
 amount secured to not less than $24,000,000.00;

 

(d)Amendment to Leasehold Acknowledgement Agreement among the Lender, the

Borrower and 1685258 Alberta Ltd; and

 

(e)Such additional securities, amendments to existing Securities, and any other
documents (including, without limitation, direction to pay,
resolutions, certificates, opinions and other supporting documents from
Borrower, shareholders or others) as the Lender or BMO
Bank of Montreal may require or deem necessary or
advisable in connection with this Amendment, the Credit Agreement and any
present or future Security.

 

 

 

ARTICLE 4

ADVANCES

 

4.1    
 In addition to and not in substitution for any similar or like requirement contained in the
Credit Agreement, and notwithstanding anything set out herein or elsewhere to
the contrary, the
Lender shall not in any circumstances be bound to make any advances whatsoever pursuant
to any Loan in any amounts or to advance any amount stated as secured
pursuant to any  of the Securities until it has satisfied itself as to the
following:

 

(a)The Lender has entered into a forbearance agreement with Borrower on terms
the Lender in its sole discretion deems satisfactory, by September 30, 2013;

 

(b)The Lender has received such documents as it in its sole discretion deems
satisfactory,  confirming   that  1369454  Alberta   Ltd.  has  dismissed  Court
 of Queen’s Bench Action No. 1201-02650 against Borrower and has released
Borrower from those matters alleged in such court action, by August 31, 2013;

 

(c)The Lender, or its affiliate, has received from BMO a signed term sheet, credit
agreement amendment and related security documents, providing for not less
than $11,000,000.00 of additional financing from BMO, all on such terms as the
Lender in its sole discretion deems satisfactory, by  December 1, 2013;

 

 

--------------------------------------------------------------------------------

 

 

(d)The  Lender   has  received   a   copy   of   Borrower’s   audited financial
 statements prepared by BDO Canada LLP
 for the period ending January 31, 2013, together
with profit and loss statement, cash budget and capital expenditures
forecast for the current fiscal year, all in a
 form the Lender in its sole discretion deems satisfactory, by September 30,
2013;

 

(e)The  Lender  has  received   a   copy  of   an  amendment  to  the  lease
 condition agreement made
October 1, 2012 between 1685258 Alberta Ltd and Borrower
extending the date in 2.1(c) thereof from August 15, 2013 to February 28, 2014,
all in a form the Lender in its sole discretion deems satisfactory, by September

30, 2013;

 

(f)        The Lender has received a copy of an amendment
to the Purchase Agreement, extending the date for Construction, as defined
therein, to September 30, 2014, and otherwise all in a form the Lender in its
sole discretion deems satisfactory, by September 30, 2013;

 

(g)The Lender has received a copy of an amendment to the Ground Lease, all in a
form the Lender in its sole discretion deems satisfactory, by September 30,
2013;

 

(h)The Lender has received a copy of a loan agreement between Lynn Chouinard,
as lender, and Borrower, all  in a form the Lender  in its sole discretion deems
satisfactory, whereby Lynn Chouinard agrees to advance $335,470.55 to the
Borrower, by October 1, 2013;

 

(i)The Lender has received a copy of a loan agreement between Gran Sabana
Investments Ltd., as lender, and Borrower, all in a
 form the Lender in its sole discretion deems satisfactory, whereby Gran Sabana
Investments Ltd. agrees to advance $35,470.55 to the Borrower, by November 1,
2013;

 

(j)The Lender has received such documents as it in its sole discretion deems
satisfactory, confirming the directors and, to the extent necessary, the
shareholders of Borrower have approved of this Amendment and all matters
contemplatedherein   in   accordance   with   the   Unanimous   Shareholders
Agreement and as otherwise required at law, by November 7, 2013;

 

(k)The Lender has received such documents as it in its sole discretion deems
satisfactory, confirming the security interest registered against Borrower as #

08121812442, presently in favor of HSBC Bank Canada, has been discharged,
by September 30, 2013 or such later dated as the Lender and the Borrower agree
upon;

 

(l)The Lender has received such documents as it in its sole discretion deems
satisfactory, confirming the removal and discharge of instrument #7040AM from
the fee simple title to the Lands, by September 30, 2013 or such later dated as
the Lender and the Borrower agree upon;

 

(m)The  Lender  has  received,  other  than  in   respect  of   the  CRA
  Dispute,  such documents as it in its sole discretion deems satisfactory,
confirming all amounts owed to applicable taxing authorities have been paid
up to date or confirming all
collection, garnishment and enforcement action against Borrower has ceased,

 

 

--------------------------------------------------------------------------------

 

 

have agreed to allow Borrower to delay payment of all amounts owed, have
released and otherwise permitted Borrower to
fully utilize its bank accounts, and have entered into structured payment
plans with Borrower to permit payments of
outstanding amounts over time, by August 31, 2013; provided that in respect of
the CRA Dispute, this condition precedent to advances shall be that:

 

(i)by that date which is five business days after the first advance of Loan A
which occurs after September 30, 2013, the Borrower has duly and
punctually paid all amounts owing to Canada Revenue Agency (including any
amounts owing in respect of the CRA Dispute);

 

(ii)by that date which is five business days after BMO and the Lender have each
signed a definitive term sheet as to the terms of the BMO loan referred to in
section 5.11(a) hereof, the Borrower has duly and punctually paid all amounts
owing to provincial taxation authorities (including any amounts owing in respect
of the CRA Dispute); and

 

(iii)by each such deadline in (i) and (ii) above agrees to provide evidence to
the Lender, satisfactory to the Lender in its sole discretion, that such amounts
have been paid and that the CRA Dispute has thereby been fully
and finally resolved.

 

“CRA Dispute” means the Borrower’s dispute with Canada Revenue Agency and
provincial taxation authorities in respect of the Borrower’s taxation years
ended January 31, 2009 to January 31, 2013 inclusive.

 

(n)The Lender has entered into amending agreements, on terms the Lender in its
sole discretion deems satisfactory, with each shareholder of the Borrower that
previously entered into a voting and lock-up agreement with the Lender, or such
lesser number of shareholders as the Lender in  its sole discretion may agree
 to, confirming such shareholders agree to jointly pay
Borrower (from any and all proceeds such shareholders may now or in
future become entitled to  from
Borrower) all sums paid or payable by Borrower in connection with (i) 1369454

Alberta Ltd.’s Court of Queen’s Bench Action No. 1201-02650 against Borrower,
(ii) all amounts presently past due and owed by Borrower to applicable taxing
authorities,   together  with   related  interest,  penalties   and  costs,
 and  (iii)  all amounts presently owed by Borrower to its shareholders (other
than amounts owed  by Borrower to Lynn Chouinard and Gran Sabana Investments
Ltd. contemplated in the loan agreements referred to herein), by September 30,
2013;

 

(o)Four nominees of the Lender shall have been duly elected to and be on the

Borrower’s board of directors;

 

(p)Such other documents, securities, assurances, certificates, consents, statutory
declarations, by-laws, opinions, and resolutions as the Lender in its discretion
requires of any person, firm or corporation have been delivered to the Lender.

 

(q)Assurances in a form satisfactory to the Lender's solicitors, acting reasonably,
have been provided by Borrower to confirm that all necessary corporate action
has been taken by the Borrower in respect of this Amendment to ensure that the
Credit Agreement, as amended hereby, and all of the Securities required to be

 

 

--------------------------------------------------------------------------------

 

 

delivered thereunder and hereunder are valid and binding obligations of the

Borrower;

 

(r)The Lender has, in its sole discretion, otherwise deemed all conditions
precedent to advance have been satisfied;

 

(s)The Lender has received such documents as it in its sole discretion deems
satisfactory, confirming Borrower has satisfied all obligations under and is
otherwise in compliance with this Amendment;

 

(t)The Lender has received legal opinions from the solicitors for Borrower, in a
form and substance satisfactory to the Lender, with respect to
the capacity and power
of the Borrower to enter into this Amendment, to execute the Securities, and
other documentation required by the Lender, to perform its obligations hereunder
and under the Securities and to such other matters as the Lender or its counsel
may require.

 

ARTICLE 5

WARRANTIES AND REPRESENTATIONS

 

5.1Borrower hereby warrants and represents in favour of the Lender that:

 

(a)Neither the execution nor the delivery of this Amendment, nor the execution or
delivery  of any  of the Securities, does or  will violate or constitute a
default  under any agreement, declaration, trust deed, debenture,
mortgage, indenture, bond,
instrument, agreement, charter, bylaw, provision, statute,
judgment, regulation or
order of law to which Borrower is bound or by which any of its assets are bound
or affected.

 

(b)The  Amendment   and  the   Securities,  insofar  as  they   pertain  to
 Borrower,
constitute legal, valid and binding obligations of Borrower, enforceable against it
in accordance with their respective terms (except as such enforcement may be
the subject of any  applicable bankruptcy, insolvency or similar laws generally
affecting the enforcement of creditors’ rights and the discretion exercisable by
the courts in granting equitable remedies, such as specific performance).

 

(c)The  Amendment  and  the   Securities  do  not  violate  any  of   the
 provisions   of
Borrower's constating documents or, to the best of Borrower's knowledge, any
contracts, agreements, trust agreements, laws, regulations, orders, injunctions,
judgements or decrees to which Borrower is subject.

 

(d)Borrower has not relied, nor shall it in the future rely, upon any written or verbal
representations, warranties or agreements of the Lender, its officers, agents,
employees or any other person in executing this Amendment, except such
representations, warranties or agreements as are set out in this Amendment.

 

(e)Each of the warranties and representations made in the Credit Agreement, as
amendedhereby,   are   true   and   accurate,   except   as   may   have   been
communicated in writing by Borrower to the Lender prior to the date hereof.

 

 

--------------------------------------------------------------------------------

 

 

 

(f)Borrower acknowledges that pursuant to its request, the Lender has made the
following advances under Loan  A:

 

(i) $250,000.00 on October 25, 2012 to the escrow agent pursuant  to the escrow
agreement made on or about September 25, 2012 between Borrower, the Lender and
others, which funds have not yet been released to Borrower;

 

(ii) $50,000.00 on July 23, 2013 to BDO Canada LLP for preparation of

Borrower’s 2013 financial statement;

 

(iii) $349,000, on account of fees, disbursements and tax, prior to November 28,
2013 on account of the Lender’s legal costs in relation to the Credit Agreement
and transactions contemplated thereby.

 

 

 

ARTICLE 6

ADDITIONAL COVENANTS

 

6.1    
 Without restricting the generality or enforceability of any of the other covenants herein
contained, the Borrower
agrees that it will cause to promptly remove the six barns presently
located on the Lands at
its risk and cost, for a total cost not to exceed $50,000.00, so that the REC
Project, and  in particular, the construction of storm water drainage and
racetrack are not being interfered with.

 

ARTICLE 7

GENERAL

 

7.1    
 This Amendment shall be read and construed along with and for all purposes treated as
part of the Credit Agreement and
for such purposes and so far as may be necessary to effectuate the intent of
these presents, the Credit Agreement shall be regarded as being hereby amended.
With the exception of the modifications to the Credit Agreement contained in this
Amendment, in all other
respects the provisions of the Credit Agreement shall continue to apply
and are in full force and effect and continue to remain valid and binding obligations on the part
of Borrower. Borrower covenants and agrees that it will promptly observe, perform, and fulfill
any and all covenants, provisos and conditions contained in the Credit Agreement, as
amended hereby, as fully and effectually and to all intents
and purposes as if the same were incorporated herein.

 

7.2    
 This Amendment shall not create any merger or novation or alter or prejudice the rights
of the Lender contained in the Credit Agreement, as amended hereby, as regards any Security
or otherwise, all  of which rights are hereby expressly reserved. The recitals
and schedules attached hereto are included in and form an integral part of this
Amendment.

 

7.3    
 The Borrower will be responsible for all costs incurred by the Lender in connection with
this  Amendment  and  all  ancillary  matters.  This  Amendment  may   not  be
 assigned  by   the
Borrower without the prior written consent of the Lender, which consent
may be unreasonably withheld.

 

7.4     This Amendment, the
Securities and any and all other documentation delivered in
conjunction herewith or therewith shall enure to
the benefit of the Lender, its successors and assigns, and shall be binding upon
the Borrower, and its successors and permitted assigns.

 

 

--------------------------------------------------------------------------------

 

 

 

7.5This Amendment may be executed in counterparts, each of which when so
executed shall be deemed to be
an original and such counterparts shall constitute one and the same
instrument and notwithstanding the date of execution shall be deemed to bear that date as
first above written. A
facsimile transcribed copy of this Amendment signed by any party in counterpart,
shall be deemed to be and shall constitute a properly executed, delivered  and
binding document of the parties so signing, notwithstanding the actual date of execution. Each
of the parties
further agree promptly to return an original, duly executed counterpart of this
Amendment following the delivery  of the
facsimile transcribed copy thereof, as herein provided for.

 

7.6    
 Each of the parties acknowledge that if any of the Securities contemplated hereby have
been executed and delivered by any party prior to execution of this Amendment,
such Securities
so executed and delivered shall remain in full force and effect as collateral in accordance with
the terms hereof.

 

 

 

 

 

 

 

 

The remainder of this page has been intentionally left blank.

 

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF the duly authorized agent or signatory of
the Lender has executed this Amendment to
Credit Agreement, and the Borrower has executed this Amendment to
Credit Agreement attested by its proper
officers in that behalf, all as of the 29th day of
 November, 2013, to be effective as of the day and year first above mentioned.

 

 

 

CENTURY  CASINOS EUROPE GmbH (registered in Alberta under the assumed name,
Century Casinos Europe LLC)

 

Per:   /s/ Andreas Terler

 

 

 

 

 

UNITED HORSEMEN OF ALBERTA INC.

 

Per:    /s/ Darcy Marler

 

 

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE  "A-1" DEVELOPMENT SCHEDULE

 

 

The Borrower shall:

 

Obtain subdivision and consolidation approval, issuance of consolidated certificates of
title, an approved and non-appealable development permit
for the REC Project all on terms satisfactory to each of the Borrower and the
Lender by February 28, 2014;

 

Obtain a full set of architectural drawings and engineering drawings for the REC Project
sufficient to proceed with construction tendering by January 24, 2014;

 

Obtain release from applicable governmental authorities of all building permits for the

REC Project by February 28, 2014;

 

Issue a request for tenders for the REC Project by January 31, 2014;

 

Select successful tender for construction of the REC Project by March 31, 2014;

 

Enter into construction contract with selected contractor, for construction of the REC
Project by April 30, 2014;

 

Obtain Substantial Completion (as that term is defined in the Ground Lease) of the REC
Project by December 30, 2014, or such later date as the Borrower may
elect to extend such date in compliance with the Ground Lease; and

 

Achieve Full Operation of the REC Project by December 30, 2014, or such later date as
the Borrower may elect to extend such date in compliance with the Ground Lease.

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE "F-1(a)" CONVERSION OPTION UP  TO 51%

 

 

DATE:  

 

TO: Century Casinos Europe LLC

 

RE: CREDIT AGREEMENT BETWEEN UNITED HORSEMEN OF ALBERTA INC. (the
“Borrower”) AND CENTURY CASINOS EUROPE GmbH, registered in Alberta as an
extra-provincial corporation pursuant to the Business Corporations Act (Alberta) under
the assumed name, Century Casinos Europe LLC (the “Lender”) MADE October 25th,

2012, as amended (the “Credit Agreement”)

 

IN CONSIDERATION of  the sum of  ONE ($1.00) DOLLAR and other good and valuable
consideration (the receipt and sufficiency of which the Borrower acknowledges having
received), the Borrower hereby agrees as follows:

 

Unless otherwise defined herein, all capitalized terms shall  have
the meanings ascribed thereto in the Credit Agreement.

 

From time to time, commencing at any time after that date which is ten (10) days
after the first advance of any Loan which is made after September 30, 2013,
the Lender shall have the continuous ongoing
irrevocable right to exchange all or any part
 of the Indebtedness to Converted Equity on
the basis of $119.44 of Indebtedness for one Class “A” Common Share in the capital
stock of the Borrower.

 

This instrument shall not entitle the Lender to convert more
Indebtedness than will result in   the  Lender  holding after such conversion,
  in   the  aggregate,   FIFTY   ONE  (51%)   PERCENT  of
  Borrower’s   authorized   and   outstanding   Class   “A”   Common 
 share   capital. All shares then held by the Lender in the capital of Borrower,
including those shares contemplated by Section 16.1 of the Credit Agreement,
shall be included in calculating such aggregate amount.
Any remaining unconverted Indebtedness shall remain a debt due to the Lender and
be payable in accordance with the Credit Agreement.

 

The Lender may exercise its rights hereunder from time to time by delivery of written
notice  to  the  Borrower   at  the  address  referred   to  in   the   Credit
 Agreement.  The conversion privilege referred to herein shall be separable and
transferable by the Lender to any affiliate or subsidiary of the Lender or
successor to the Lender.

 

 

UNITED HORSEMEN OF ALBERTA INC.

 

Per: /s/ Darcy Marler

 

--------------------------------------------------------------------------------

 

 

SCHEDULE "F-1(b)" CONVERSION OPTION UP TO 75%

 

 

DATE:  

 

TO: Century Casinos Europe LLC

 

RE: CREDIT AGREEMENT BETWEEN UNITED HORSEMEN OF ALBERTA INC. (the
“Borrower”) AND CENTURY CASINOS EUROPE GmbH, registered in Alberta as an
extra-provincial corporation pursuant to the Business Corporations Act (Alberta) under
the assumed name, Century Casinos Europe LLC (the “Lender”) made October 25th,

2012, as amended (the “Credit Agreement”)

 

IN CONSIDERATION of  the sum of  ONE ($1.00) DOLLAR and other good and valuable
consideration (the receipt and sufficiency of which the Borrower acknowledges having
received), the Borrower hereby agrees as follows:

 

Unless otherwise defined herein, all capitalized terms shall  have
the meanings ascribed thereto in the Credit Agreement.

 

From time to time, commencing at any time after that date which is ten (10) days
after the first advance of any Loan which is made after September 30, 2013,
the Lender shall have the continuous ongoing
irrevocable right to exchange all or any part
 of the Indebtedness to Converted Equity on
the basis of $119.44 of Indebtedness for one Class “A” Common Share in the capital
stock of the Borrower.

 

This instrument shall not entitle the Lender to convert more
Indebtedness than will result in the Lender holding after such conversion,
in the aggregate, SEVENTY FIVE (75%) PERCENT  of the Borrower’s authorized and
outstanding Class “A” Common share capital. All shares then held by the Lender
in the capital of Borrower, including those shares contemplated by section 16.1
of the Credit Agreement, shall be included in calculating such aggregate amount.
Any remaining unconverted Indebtedness shall remain a debt due to the Lender and
be payable in accordance with the Credit Agreement.

 

The Lender may exercise its rights hereunder from time to time by delivery of written
notice  to  the  Borrower   at  the  address  referred   to  in   the   Credit
 Agreement.  The conversion privilege referred to herein shall be separable and
transferable by the Lender to any affiliate or subsidiary of the Lender or
successor to the Lender.

 

 

UNITED HORSEMEN OF ALBERTA INC.

 

Per: /s/ Darcy Marler

 

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE "G" SUBSCRIPTION

 

 

 

 

 

 

 

 

 

TO:UNITED HORSEMEN OF ALBERTA INC. (the "Corporation")

 

And To:           The Board of Directors thereof

 

 

 

The undersigned  hereby subscribes for and  agrees to take up  5,755  Class
"A" Common  Shares of the Corporation, and tenders as consideration therefor,
the undersigned’s obligations in respect of Loan B as set forth
in section 3.1 of the Credit Agreement
 made effective October 25, 2012 between the undersigned
and the Corporation, as amended, and past service.

 

 

 

DATED the _ day of   ,   .

 

 

 

 

 

Century Casinos Europe LLC Per: /s/ Andreas Terler



 

--------------------------------------------------------------------------------